Citation Nr: 1018438	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  05-05 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, with radiation to right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel




INTRODUCTION

The Veteran served on active duty from February 2003 to July 
2003, with prior active service of 3 months 20 days.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision that, 
in pertinent part, denied service connection for a low back 
injury with radiation to right leg.  The Veteran timely 
appealed.

In June 2007, the Board remanded the matter for additional 
development.

The issues of service connection for hypertension, for 
diabetes mellitus, and for bilateral hearing loss have been 
raised by the record (March 2005), but have not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

The Veteran contends that he has residuals resulting from a 
low back injury that occurred in service in April 2003.  
Service treatment records, dated in July 2003, reflect that 
the Veteran injured his right lower back and right lower 
extremity, with sharp pain down to the right leg, in April 
2003 when he unloaded heavy boxes filled with military 
equipment.  The Veteran felt a sharp pain but continued to 
perform his duties.  The pain worsened over time, and the 
Veteran sought medical treatment for right leg pain in July 
2003.  The assessment was low back pain, secondary to muscle 
strain.  During follow-up treatment later that same month, 
the Veteran reported a history of numbness of his leg.  The 
assessment was low back pain, radicular type, [right lower 
extremity] L5-S1 disc disease.  

The post-service treatment records include a diagnosis of 
lumbar strain in December 2003, and an MRI scan in April 2005 
revealing disk desiccation at multiple levels and a right 
lateral disk bulge at L5-S1.

The claim was remanded for a VA examination to determine the 
nature and etiology of any low back disability.  A VA 
examiner in August 2008 rendered an adverse medical opinion 
based on evidence that did not pertain to the Veteran.  The 
examiner had noted a memorandum that was in the claims file, 
dated August 2002, of a pre-existing low back condition-
namely, herniated nucleus pulposus, L4-L5. The Board notes 
that the August 2002 memorandum apparently had been misfiled, 
and it pertained to a different Veteran (name, Social 
Security number, and dates of service did not match).  
Significantly, there is no objective evidence of a pre-
existing low back disability prior to the Veteran's period of 
active service from February 2003 to July 2003.  The medical 
opinion was based on an inaccurate predicate and is not 
adequate under the circumstances.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned 
to the August 2008 VA examiner, if 
available, otherwise to another 
physician, for an addendum to the 
opinion.  For each disability identified, 
the examiner should determine whether it 
is at least as likely as not (50 percent 
probability or more) that any such 
disability either had its onset in 
service, or is otherwise related to 
service-to specifically include the in-
service diagnosis of low back pain, 
radicular type, [right lower extremity] 
L5-S1 disc disease, as noted in service 
treatment records.  

The examiner(s) should reconcile any 
opinion with the service treatment 
records (described above), and post-
service treatment records.  The 
examiner(s) should provide a rationale 
for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner(s) designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal 
without reliance on the misfiled document 
of a pre-existing low back disability 
that pertained to a different Veteran, 
discussed above.  If the benefits sought 
are not fully granted, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



